--------------------------------------------------------------------------------

EXHIBIT 10.1



SEVERANCE AGREEMENT
 
This SEVERANCE AGREEMENT (this “Agreement”) is by and between Westinghouse Air
Brake Technologies Corporation (the “Company”) and Rafael Santana (“Executive”),
effective as of May 6, 2020 (the “Effective Date”).
 
WHEREAS, in exchange for services performed by Executive, the Company wishes to
provide the following severance protection for Executive on the terms and
conditions hereinafter set forth, and Executive is desirous of receiving such
severance protection from the Company on such terms and conditions and for such
consideration.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.         Term of Agreement. This Agreement shall become effective upon the
Effective Date and shall remain in effect until the date Executive’s employment
terminates for any reason (such period, the “Term”); provided, however, that in
no event will Executive be entitled to receive any payments or benefits under
this Agreement if he becomes entitled to receive any payments or benefits under
that certain Employment Continuation Agreement, dated as of May 6, 2020, by and
between Executive and the Company (the “Continuation Agreement”), except as
provided in Section 4(a) of this Agreement. For the avoidance of doubt, this
Agreement shall survive any Change of Control (as defined in the Continuation
Agreement) and shall survive the expiration of the Continuation Agreement,
provided Executive’s employment has not terminated. Notwithstanding anything in
this Agreement to the contrary, Executive shall be an at-will employee of the
Company and Executive or the Company may terminate Executive’s employment with
the Company for any reason or no reason at any time.
 
2.           Compensation and Benefits.
 
(a)        Base Salary. The Company agrees to pay Executive a salary (the “Base
Salary”) during the Term in installments based on the Company’s regular payroll
practices as may be in effect from time to time. The Base Salary shall be no
less than $1,052,100 per year.
 
(b)         Annual Bonus. During the Term, Executive will be eligible to
participate in the Wabtec Executive Bonus Plan or its successor and will have a
target annual bonus opportunity equal to no less than 150% of the Base Salary
(the “Target Annual Bonus Percentage”), based on the achievement of specified
performance goals as established and determined by the Compensation Committee of
the Board of Directors of the Company. Any bonus earned pursuant to this Section
2(b) shall be paid to Executive in accordance with the Wabtec Executive Bonus
Plan.
 
3.           Definitions.
 
(a)         Disability. For purposes of this Agreement, “Disability” shall mean
Executive being “disabled” within the meaning of Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 

--------------------------------------------------------------------------------

(b)         Cause. For purposes of this Agreement, “Cause” shall mean
Executive’s (i) willful and continued failure to substantially perform
Executive’s duties to the Company or any of its affiliates after a written
demand for substantial performance is delivered to Executive by the Board of
Directors of the Company (the “Board”), which demand specifically identifies the
manner in which the Board believes that Executive has not substantially
performed such duties; (ii) act or acts of dishonesty or gross misconduct which
result or are intended to result in material damage to the Company’s business or
reputation; (iii) alcohol or drug addiction; or (iv) conviction of, or plea of
nolo contendere to, any felony or any charge involving moral turpitude.
 
(c)        Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the effective date of Executive’s termination of
employment. For purposes of this Agreement, the term “termination” when used as
a condition to, or timing of, payment hereunder shall be interpreted to mean a
“separation from service” within the meaning of Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Code Section
409A”), and the date on which such separation from service takes place shall be
the “Date of Termination.”
 
(d)         Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following:
 
(i)         a material diminution in Executive’s authority, duties, or
responsibilities, or a change in Executive’s reporting line such that Executive
no longer reports directly to the Company’s Board of Directors;
 
(ii)          a material diminution in (1) the Base Salary from the annual rate
of $1,052,100 in effect on the Effective Date, (2) the Target Annual Bonus
Percentage from the percentage of 150% in effect on the Effective Date, or (3)
Total Annual Compensation from the Total Annual Compensation with respect to
2020;
 
(iii)         the Company’s material breach of this Agreement (including,
without limitation, any material breach of Section 2 of this Agreement) or the
Continuation Agreement; or
 
(iv)         any failure by the Company to nominate Executive for election as a
director of the Company during the Term or to use all reasonable efforts to
cause Executive to be elected or re-elected as a director of the Company during
the Term.
 
An assertion of Good Reason by Executive will not be effective unless: (A) one
or more of the above conditions has occurred without Executive’s written
consent; (B) Executive provides notice to the Company of the existence of the
Good Reason condition(s) within 90 days after its/their initial existence; (C)
the Company does not remedy such condition within 30 days of receiving the
notice described in the preceding clause (B); and (D) Executive terminates his
employment with the Company on that basis within 10 days of the end of the cure
period specified in the preceding clause (C).


2

--------------------------------------------------------------------------------

(e)         Total Annual Compensation. For purposes of this Agreement, “Total
Annual Compensation” shall mean the aggregate value on an annual basis of (i)
the then-current Base Salary, (ii) the annual target bonus opportunity based on
the then-current Target Annual Bonus Percentage and then-current Base Salary and
(iii) the aggregate target grant date value of equity awards granted to
Executive with respect to the applicable year under the Company’s long-term
incentive compensation programs for key executives.
 
4.           Obligations of the Company upon Termination.
 
(a)         By the Company other than for Cause, Death or Disability or by
Executive for Good Reason. If, during the Term, Executive experiences a
termination of employment by the Company other than for Cause, death or
Disability or by Executive for Good Reason:
 
(i)          Within 30 days after the Date of Termination, the Company shall pay
to Executive the aggregate of the following amounts (the “Accrued Obligations”)
in cash lump sums: (A) Executive’s earned annual Base Salary through the Date of
Termination to the extent not previously paid, (B) any unreimbursed business
expenses as of the Date of Termination that are reimbursable in accordance with
the Company’s policies regarding such reimbursement of business expenses, as in
effect from time to time, and (C) any accrued vacation pay to the extent not
previously paid as of the Date of Termination.
 
(ii)          Subject to Section 4(e) of this Agreement, on the 61st day after
the Date of Termination, the Company shall pay to Executive a lump sum cash
amount equal to the product of two times the sum of (A) the Base Salary in
effect on the Date of Termination plus (B) Executive’s target annual bonus for
the calendar year in which the Date of Termination occurs (the “Termination
Year”).
 
(iii)         Subject to Section 4(e) of this Agreement, at the same time and on
the same terms as annual bonuses for the Termination Year are paid to other
members of the executive team of the Company, but in any event no later than
March 15 of the calendar year following the Termination Year, the Company shall
pay to Executive the annual bonus that Executive would have earned for the
Termination Year had Executive remained employed until the end of such calendar
year, based on the actual achievement of pre-established performance goals for
the Termination Year (as determined by the Board) and subject to the generally
applicable terms for such annual bonus opportunity for the Termination Year;
provided that such annual bonus will be prorated based on the number of days
that elapse in the Termination Year prior to the Date of Termination.
 
3

--------------------------------------------------------------------------------

(iv)         Subject to Section 4(e) of this Agreement, for the period beginning
on the Date of Termination and ending on the earlier of (A) the 24-month
anniversary of the Date of Termination and (B) the date Executive becomes
eligible for comparable benefits under a similar plan, Executive (and, to the
extent applicable, Executive’s eligible dependents) shall be entitled to
participate in the Company’s medical benefits plan on the same terms and
conditions, and at the same out-of-pocket cost to Executive, as other similarly
situated active employees of the Company; provided that any portion of the
premium payments paid by the Company with respect to Executive (and, to the
extent applicable, Executive’s eligible dependents) shall be taxable to
Executive. To the extent any such benefits cannot be provided under the terms of
the Company’s medical benefits plan, the Company shall provide a comparable
benefit under another plan or from the Company’s general assets. Executive shall
notify the Company within 10 days of becoming eligible for comparable benefits
under a similar plan. The period of coverage under the Company’s medical
benefits plan described in this Section 4(a)(iv) shall count against such plan’s
obligation to provide continuation coverage pursuant to Part 6 of Subtitle B of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(COBRA).
 
(v)          To the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”), such Other
Benefits to be paid or provided subject to and in accordance with the applicable
terms of any such arrangements.
 
If Executive’s termination of employment pursuant to this Section 4(a) occurs
following a Potential Change of Control (as defined in the Continuation
Agreement) but prior to a Change of Control (as defined in the Continuation
Agreement), then Executive shall be entitled to receive the payments and
benefits set forth in this Section 4(a); provided, however, that if Executive
becomes entitled to receive payments and benefits under the Continuation
Agreement in accordance with Section 1(b) thereof as the result of a Change of
Control occurring within one year of Executive’s termination of employment, such
payments and benefits under the Continuation Agreement shall be reduced (but not
below zero) by any payments or benefits previously made to Executive pursuant to
this Section 4(a).
 
Other than as set forth in this Section 4(a), in the event of a termination of
Executive’s employment by the Company other than for Cause, death or Disability,
the Company shall have no further obligation to Executive under this Agreement.
 
(b)       Death. If Executive’s employment is terminated by reason of
Executive’s death during the Term, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of any Accrued Obligations and the timely payment or
provision of any Other Benefits. The Accrued Obligations will be paid to
Executive in one or more lump sums in cash within 30 days after the Date of
Termination.
 
(c)         Disability. If Executive experiences a termination of employment by
reason of Executive’s Disability during the Term, this Agreement shall terminate
without further obligations to Executive under this Agreement, other than for
payment of any Accrued Obligations and the timely payment or provision of any
Other Benefits. The Accrued Obligations will be paid to Executive in one or more
lump sums in cash within 30 days after the Date of Termination.
 
4

--------------------------------------------------------------------------------

(d)        By the Company for Cause; By Executive for Any Reason. If Executive’s
employment is terminated for Cause or Executive terminates his employment for
any reason, this Agreement shall terminate without further obligations to
Executive under this Agreement.
 
(e)        Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make any payment under Sections 4(a)(ii)-(iv) of this
Agreement unless (i) prior to the 60th day following the Date of Termination,
Executive executes a full release of all claims against the Company and its
affiliates in a form satisfactory to the Company, and (ii) any applicable
revocation period has expired during such 60-day period without Executive
revoking such release.
 
(f)         No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise following termination of his employment with the
Company, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation or benefit earned by Executive as a
result of employment by another employer, self-employment earnings or by
retirement benefits following termination of his employment with the Company.
 
5.          Covenants. For and in consideration of the severance arrangements to
be provided by the Company hereunder, Executive agrees that:
 
(a)        Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies and
their respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge. After termination of Executive’s
employment with the Company or any of its affiliated companies, Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to Executive; (ii) becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; (iii) is disclosed by Executive in the good
faith performance of his duties hereunder; or (iv) Executive is required to
disclose by applicable law, regulation or legal process.
 
No Company policy or individual agreement between the Company and Executive
(including this Agreement) shall prevent Executive from providing, without prior
notice to the Company, information to government authorities regarding possible
legal violations, participating in investigations, testifying in proceedings
regarding the Company’s past or future conduct, engaging in any future
activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.) or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency.
 
5

--------------------------------------------------------------------------------

The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, the DTSA provides that an individual who files a
lawsuit for retaliation for reporting a suspected violation of law may disclose
the trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
 
(b)        Company Property. Except as expressly provided herein, promptly
following Executive’s termination of employment, Executive shall return to the
Company all property of the Company and all copies thereof in Executive’s
possession or under Executive’s control.
 
(c)         Non-Competition. While Executive is employed by the Company and for
a period of one year after the date of Executive’s termination of employment
with the Company for any reason, Executive will not, directly or indirectly,
anywhere in which the Company operates and/or sells products and services: (i)
act as an officer, manager, advisor, executive, shareholder, or consultant to
any business set forth on Exhibit A to this Agreement or any of their
subsidiaries, affiliates or successors (each such business, a “Competitive
Entity”) in which his duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two years
prior to the end of Executive’s employment with the Company (such services or
products are collectively referred to herein as “Services or Products”), (ii)
recruit investors on behalf of any Competitive Entity, or (iii) become employed
by any Competitive Entity in any capacity which would require Executive to carry
out, in whole or in part, the duties Executive has performed for the Company
which are competitive with the Services or Products. Notwithstanding the
foregoing, Executive may purchase or otherwise acquire up to (but not more than)
1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. Executive
acknowledges that this restriction will prevent Executive from acting in any of
the foregoing capacities for any Competitive Entity operating or conducting
business within the area in which the Company operates and/or sells products and
services and that this scope is reasonable in light of the business of the
Company.


6

--------------------------------------------------------------------------------

(d)        Non-Solicitation. Executive agrees that for a period of one year
following the termination of Executive’s employment with the Company for any
reason, including without limitation termination for Cause or without Cause,
Executive shall not, directly or indirectly, solicit the business of, or do
business with: (i) any customer that Executive approached, solicited or accepted
business from on behalf of the Company, and/or was provided confidential or
proprietary information about while employed by the Company within the one year
period preceding Executive’s separation from the Company; and (ii) any
prospective customer of the Company who was identified to or by Executive and/or
whom Executive was provided confidential or proprietary information about while
employed by the Company within the one year period preceding Executive’s
separation from the Company, for purposes of marketing, selling and/or
attempting to market or sell Services or Products. While Executive is employed
by the Company and for a period of one year after the date of Executive’s
termination of employment with the Company for any reason, Executive shall not
(directly or indirectly), on his own behalf or on behalf of any other person or
entity, solicit or induce, or cause any other person or entity to solicit or
induce, or attempt to solicit or induce, any employee or consultant to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
 
(e)         Injunctive Relief and Other Remedies with Respect to Covenants.
Executive acknowledges and agrees that the covenants and obligations of
Executive with respect to confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that the Company shall (i) be entitled to pursue an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) restraining Executive from committing any violation of the covenants
and obligations contained in this Section 5 and (ii) have no further obligation
to make any payments to Executive hereunder following any finding by a court or
an arbitrator that Executive has engaged in a material violation of the
covenants and obligations contained in this Section 5. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity. The Company may withhold amounts otherwise payable to
Executive and recoup amounts previously paid to Executive under this Agreement
upon any violation of the provisions of this Section 5.
 
6.           Successors.
 
(a)          This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
 
(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
(c)         The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
 
7

--------------------------------------------------------------------------------

7.           Code Section 409A.
 
(a)         The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
 
(b)        Notwithstanding any provision to the contrary, if Executive is deemed
on the Date of Termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code, then with regard to any
payment that is considered non-qualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six‑month period measured from the date of such “separation
from service” of Executive, and (ii) the date of Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. For purposes of Code Section
409A, Executive’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement that is
considered nonqualified deferred compensation.
 
(c)         With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made on or before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred.
 
8.          Section 280G.
 
(a)        Application of Section 8. In the event that any amount or benefit
paid or distributed to Executive pursuant to this Agreement, taken together with
any amounts or benefits otherwise paid or distributed to Executive by the
Company or any affiliated company (collectively, the “Covered Payments”), would
be an “excess parachute payment” as defined in Section 280G of the Code and
would thereby subject Executive to the tax (the “Excise Tax”) imposed under
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
provisions of this Section 8 shall apply to determine the amounts payable to
Executive pursuant to this Agreement.
 
(b)        Calculation of Benefits. Immediately following notice to Executive of
any termination of employment by the Company other than for Cause, death or
Disability or notice from Executive of any termination of employment for Good
Reason, the Company shall notify Executive of the aggregate present value of all
termination benefits to which Executive would be entitled under this Agreement
and any other plan, program or arrangement as of the projected Date of
Termination, together with the projected maximum payments, determined as of such
projected Date of Termination, that could be paid without Executive being
subject to the Excise Tax.
 
8

--------------------------------------------------------------------------------

(c)         Imposition of Payment Cap. If (i) the aggregate value of the Accrued
Obligations, continuation of benefits and other amounts to be paid or provided
to Executive under this Agreement and any other plan, agreement or arrangement
with the Company exceeds the amount which can be paid to Executive without
Executive incurring an Excise Tax and (ii) Executive would receive a greater
net-after-tax amount (taking into account all applicable taxes payable by
Executive, including any Excise Tax) by applying the limitation contained in
this Section 8(c), then such amounts payable to Executive under this Section 8
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without Executive becoming subject to such an Excise Tax (such reduced
payments to be referred to as the “Payment Cap”). In the event that Executive
receives reduced payments and benefits pursuant to the previous sentence,
Executive shall have the right to designate, to the extent consistent with Code
Section 409A, which of the payments and benefits otherwise provided for in this
Agreement that Executive will receive in connection with the application of the
Payment Cap.
 
(d)         Application of Section 280G. For purposes of determining whether any
of the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax,
 
(i)          such Covered Payments will be treated as “parachute payments”
within the meaning of Section 280G of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the good faith judgment of the Company’s independent certified public
accountants or tax counsel selected by such accountants (the “Accountants”), the
Company has a reasonable basis to conclude that such Covered Payments (in whole
or in part) either do not constitute “parachute payments” or represent
reasonable compensation for personal services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax, and
 
(ii)         the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.
 
(e)          For purposes of determining whether Executive would receive a
greater net-after-tax benefit were the amounts payable under this Agreement
reduced in accordance with Section 8(c), Executive shall be deemed to pay:
 
(i)          Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the first amounts are to
be paid hereunder, and
 
(ii)        any applicable state and local income taxes at the highest
applicable marginal rate of taxation for such calendar year, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year;
 
9

--------------------------------------------------------------------------------

provided, however, that Executive may request that such determination be made
based on Executive’s individual tax circumstances, which shall govern such
determination so long as Executive provides to the Accountants such information
and documents as the Accountants shall reasonably request to determine such
individual circumstances.
 
(f)          If Executive receives reduced payments and benefits under this
Section 8 (or this Section 8 is determined not to be applicable to Executive
because the Accountants conclude that Executive is not subject to any Excise
Tax), and it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of Executive and the Company in applying the
terms of this Agreement, the aggregate “parachute payments” within the meaning
of Section 280G of the Code paid to Executive or for Executive’s benefit are in
an amount that would result in Executive being subject to an Excise Tax, then
Executive shall have an obligation to repay to the Company on the fifth day
following the Final Determination the amount equal to such excess parachute
payments, together with interest on such amount at the applicable Federal rate
(as defined in Section 1274(d) of the Code) from the date of the payment
hereunder to the date of repayment by Executive. If this Section 8 is not
applied to reduce Executive’s entitlements under this Section 8 because the
Accountants determine that Executive would not receive a greater net-after-tax
benefit by applying this Section 8 and it is established pursuant to a Final
Determination that, notwithstanding the good faith of Executive and the Company
in applying the terms of this Agreement, Executive would have received a greater
net‑after‑tax benefit by subjecting Executive’s payments and benefits hereunder
to the Payment Cap, Executive shall have an obligation to repay to the Company
on the fifth day following the Final Determination the aggregate “parachute
payments” paid to Executive or for Executive’s benefit in excess of the Payment
Cap, together with interest on such amount at the applicable Federal rate (as
defined in Section 1274(d) of the Code) from the date of the payment hereunder
to the date of repayment by Executive. If Executive receives reduced payments
and benefits by reason of this Section 8 and it is established pursuant to a
Final Determination that Executive could have received a greater amount without
exceeding the Payment Cap, then the Company shall pay Executive the aggregate
additional amount which could have been paid without exceeding the Payment Cap
on the fifth day following the Final Determination, together with interest on
such amount at the applicable Federal rate (as defined in Section 1274(d) of the
Code) from the original payment due date to the date of actual payment by the
Company.
 

9.           Miscellaneous.
 
(a)         This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
 
10

--------------------------------------------------------------------------------

(b)         All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 

  If to Executive:
At the most recent address on file at the Company.

 


If to the Company:
Westinghouse Air Brake Technologies Corporation

30 Isabella Street
Pittsburgh, Pennsylvania 15212
Attention: General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c)          The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)          The Company, its subsidiaries and affiliates may withhold from any
amounts payable under this Agreement such Federal, state, local or foreign taxes
or social security charges as shall be required to be withheld pursuant to any
applicable law or regulation.
 
(e)          This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
(f)          Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
 
(g)         Any controversy or claim between Executive and the Company arising
out of or relating to or concerning this Agreement or any aspect of Executive’s
employment with the Company, its subsidiaries and affiliates, or the termination
of that employment shall be finally settled by binding arbitration in
Pittsburgh, Pennsylvania, administered by the American Arbitration Association
under its Rules for the Resolution of Employment Disputes; provided, however,
that with respect to any controversy or claim arising out of or relating to or
concerning injunctive relief for Executive’s breach or purported breach of
Section 5 of this Agreement, the Company shall have the right, in addition to
any other remedies it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security. The arbitrator shall only have authority to award reasonable
attorneys’ fees and costs to a party who is awarded money damages in connection
with an arbitrated claim.
 
(h)       This Agreement sets forth the entire agreement of the parties hereto
in respect of the subject matter contained herein, and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties (other than the Continuation Agreement), whether oral or written,
by any officer, employee or representative of any party hereto in respect of the
subject matter contained herein. For the avoidance of doubt, nothing in this
Agreement is intended to affect any contractual rights between Executive and
General Electric Company or any of its subsidiaries, affiliates, future
successors or assigns.
 
[Remainder of page intentionally left blank.]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the day and year first above written.
 

 
RAFAEL SANTANA
         
/s/ Rafael Santana
           
WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP.
       
/s/ Scott E. Wahlstrom
   
Name:
Scott E. Wahlstrom
   
Title:
Executive Vice President, Human Resources
 



12

--------------------------------------------------------------------------------

Exhibit A
 
Competitive Entities
 


1.
CRRC

 


2.
Siemens AG

 


3.
Alstom

 


4.
Bombardier Inc.

 


5.
Hitachi, Ltd.

 


6.
Caterpillar Inc. and Progress Rail Services Corporation, a Caterpillar company

 


7.
Thales S.A.

 


8.
Kawasaki Heavy Industries, Ltd.

 


9.
Knorr-Bremse

 


10.
Komatsu Ltd.

 


11.
A. Stucki Company

 


12.
Harsco Corporation

 


13.
Delachaux Group

 


14.
Amsted Industries Inc.

 


15.
Any railroad classified as a Class I railroad by the Surface Transportation
Board, including but not limited to: Amtrak, BNSF Railway, Canadian National
Railway, Canadian Pacific Railway, CSX Transportation, Ferromex, Kansas City
Southern Railway, Norfolk Southern Railway, Union Pacific Railroad and Via Rail.

 


13

--------------------------------------------------------------------------------